CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Post-Effective Amendment No. 48 to the registration statement on Form N-1A (File No. 2-55091 for Putnam Money Market Fund) and in this Post-Effective Amendment No. 32 (file No. 33-15238 for Putnam Tax-Exempt Money Market Fund) (Registration Statement) of our reports dated November 8, 2012 for Putnam Money Market Fund and November 9, 2012 for Putnam Tax-Exempt Money Market Fund, relating to the financial statements and financial highlights of Putnam Money Market Fund and Putnam Tax-Exempt Money Market Fund, which appear in such Registration Statement. We also consent to the references to us under the headings Financial highlights and Independent Registered Public Accounting Firm and Financial Statements in such Registration Statement. /s/ PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP Boston, Massachusetts January 24, 2013
